Case 1:19-cv-00434-CFC-CJB Document 179 Filed 03/10/20 Page 1 of 3 PageID #: 9945



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                       Plaintiffs,         )
                                           )
              v.                           ) C.A. No. 18-192 (CFC)
                                           ) CONSOLIDATED
  SUN PHARMA GLOBAL FZE, et al.,           )
                                           )
                       Defendants.         )
  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                       Plaintiffs,         )
                                           )
              v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                           )
  ALVOGEN PINE BROOK LLC and               )
  NATCO PHARMA LTD.,                       )
                                           )
                       Defendants.         )


                   STIPULATION AND [PROPOSED] ORDER
        IT IS HEREBY STIPULATED by the parties, subject to the approval of the

  Court, that the deadline for the parties to serve opening expert reports is extended

  to March 11, 2020.
Case 1:19-cv-00434-CFC-CJB Document 179 Filed 03/10/20 Page 2 of 3 PageID #: 9946



  MORRIS, NICHOLS, ARSHT & TUNNELL LLP RICHARDS, LAYTON & FINGER, PA

  /s/ Jeremy A. Tigan                        /s/ Kelly E. Farnan

  Jack B. Blumenfeld (#1014)                 Kelly E. Farnan (#4395)
  Jeremy A. Tigan (#5239)                    Renée M. Mosley (#6442)
  Jeffrey J. Lyons (#6437)                   One Rodney Square
  1201 North Market Street                   920 North King Street
  P.O. Box 1347                              Wilmington, DE 19801
  Wilmington, DE 19899                       (302) 651-7700
  (302) 658-9200                             farnan@rlf.com
  jblumenfeld@mnat.com                       mosley@rlf.com
  jtigan@mnat.com
  jlyons@mnat.com                            Attorneys for Defendants Sun Pharma
                                             Global FZE and Sun Pharmaceutical
  Attorneys for Plaintiffs                   Industries Ltd.


  HEYMAN ENERIO GATTUSO & HIRZEL LLP         POTTER ANDERSON & CORROON LLP

  /s/ Dominick T. Gattuso                    /s/ David E. Moore

  Dominick T. Gattuso (#3630)                David E. Moore (#3983)
  300 Delaware Avenue, Suite 200             Bindu A. Palapura (#5370)
  Wilmington, DE 19801                       Stephanie E. O’Byrne (#4446)
  (302) 472-7300                             Hercules Plaza, 6th Floor
  dgattuso@hegh.law                          1313 North Market Street
                                             Wilmington, DE 19801
  Attorneys for Defendants Sandoz Inc. and   (302) 984-6000
  Lek Pharmaceuticals d.d.                   dmoore@potteranderson.com
                                             bpalapura@potteranderson.com
                                             sobyrne@potteranderson.com

                                             Attorneys for Defendants Zydus Worldwide
                                             DMCC and Cadila Healthcare Limited




                                         2
Case 1:19-cv-00434-CFC-CJB Document 179 Filed 03/10/20 Page 3 of 3 PageID #: 9947



                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                           /s/ James L. Higgins

                                           Melanie K. Sharp (#2501)
                                           James L. Higgins (#5021)
                                           1000 North King Street
                                           Wilmington, DE 19801
                                           (302) 571-6600
                                           msharp@ycst.com
                                           jhiggins@ycst.com

                                           Attorneys for Defendants Alvogen Pine
                                           Brook LLC and Natco Pharma Ltd.
  March 10, 2020

              SO ORDERED, this _______ day of March, 2020.



                                     UNITED STATES DISTRICT JUDGE




                                       3
